The contention of this motion, that we should remand the cause rather than render the judgment, on the ground that the trial court sustained an exception to the plea of fraudulent alteration in the note sued on, seems to require notice.
An examination of the record will disclose, that the exception to the answer was sustained only in so far as it set up the plea of non est factum. This was alleged as a separate and distinct defense, and under it proof of the fraudulent alteration might have defeated a recovery without reference to the alleged failure of consideration. As such the court ruled that it was not a good defense, but the fact of the indorsement destroying the negotiability of the note, together with its erasure, was relied on as a part of the plea of failure of consideration to make that defense available against the alleged bona fide holders, it being further alleged, that this erasure had been made in such manner as to put purchasers on notice. With reference to this defense, the exceptions to the answer were all overruled, and proof was fully admitted of the indorsement and erasure (the original being sent up for inspection); the court, however, holding, that neither Lee nor Sandidge "were given such notice by the marked out indorsement as *Page 366 
made it incumbent on them to make further inquiry in order to ascertain what it was, if anything, that said note had had indorsed thereon."
We hold that the indorsement, having been made while the note was in the hands of the original holder, by consent of all parties thereto, became an essential part thereof, and thereby its negotiability was destroyed; and that the subsequent holders must therefore stand in the shoes of the original payee, and that their position was not improved by the fraudulent alteration, notice or no notice. The trial court, deeming the alleged notice important, permitted the allegations to stand and the facts to be proven; we, deeming the notice unimportant, upon the facts so alleged and proven, hold, that the defense of failure of consideration was available against both Lee and Sandidge.
It seems also just to all parties that we should overrule this motion and permit our judgment to stand, in order that, if we have erred in a mere matter of practice, the rules of which seem to rest largely in the discretion of our Supreme Court, an opportunity may be at once afforded the injured party not only to correct that error, but such other as that learned court may be able to find in our disposition of the case on its merits. We feel the more inclined to this course because of the oral suggestion of counsel for the motion, that in the event we should conclude to remand the cause, he would be pleased to have the other questions certified.
The motion will be overruled.
Motion overruled.